Case 2:20-cv-10536-SFC-APP ECF No. 6 filed 07/10/20        PageID.87    Page 1 of 28




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN


HORIZON GLOBAL AMERICAS                      Case No. 2:20-cv-10536
INC.,

             Plaintiff,
v.

CONTINENTAL AUTOMOTIVE
SYSTEMS, INC.,

             Defendant.


                          FIRST AMENDED COMPLAINT

      Plaintiff Horizon Global Americas Inc. (“Horizon”), for its complaint against

Continental Automotive Systems, Inc. (“Continental”), states as follows.

                             NATURE OF ACTION

     1.      This is an action for damages and injunctive relief arising under the

United States patent laws, 35 U.S.C. § 271 et seq., to remedy the infringement by

Continental of U.S. Patent Nos. 8,789,896 (the “‘896 patent”), 9,758,138 (the “‘138

patent”) and 10,040,437 (the “‘437 patent”) (collectively, the “Patents”).

     2.      Horizon is the leading designer, manufacturer and distributor of a wide

variety of high-quality, custom-engineered towing, trailering, cargo management

other related accessory products in North America and Europe. As a global leader in

innovative towing and trailering equipment, Horizon has developed and established
Case 2:20-cv-10536-SFC-APP ECF No. 6 filed 07/10/20        PageID.88    Page 2 of 28



highly valuable portfolio related to its innovative products, including those

in the Patents, which are directed to methods of controlling braking of a towed

vehicle.

     3.      Continental, without authorization from Horizon, makes, uses, offers

for sale, sells and/or imports products that infringe upon Horizon’s patented

technology.
     4.     Accordingly, Horizon seeks to enjoin Continental’s ongoing patent

infringement, and obtain monetary relief for the harm Continental has caused.

                                  THE PARTIES

     5.      Horizon is a Delaware corporation with a principal place of business

at Haylard Dr. #100, Plymouth, Michigan, 48170. Horizon was previously known as

Cequent Performance Products, Inc. and Cequent Towing Products, Inc.

     6.      Upon information and belief, Continental is a Delaware corporation, with

its principal place of business in Auburn Hills, Michigan. Continental manufactures,

sells and imports brake control systems and devices, including an integrated trailer

brake controller. At all times relevant to this lawsuit, Continental offered for sale,

sold, distributed and/or imported infringing products to customers throughout the

United States and elsewhere.

                         JURISDICTION AND VENUE

     7.      This Court has subject matter jurisdiction over Horizon’s patent

infringement claims under 28 U.S.C. §§ 1331 and 1338(a) because they arise


                                         2
Case 2:20-cv-10536-SFC-APP ECF No. 6 filed 07/10/20        PageID.89    Page 3 of 28



federal law and, more specifically, under the U.S. Patent Act, 35 U.S.C. § 1 et seq.

     8.      This Court has personal jurisdiction over Continental at least because

among other things, upon information and belief, Continental has offices in

Michigan, does business in Michigan, and offers for sale products, including

infringing products, anywhere in the U.S. including in Michigan and to Michigan

businesses or individuals. By willfully infringing the Patents, Continental is

intentionally causing tortious harm to Horizon in Michigan.

     9.      Venue is proper under 28 U.S.C. § 1400 because Continental is subject

to personal jurisdiction in this district under Michigan law and, therefore, “resides”

in this district according to federal law, because Continental has committed acts of

infringement in Michigan, and because Continental has a regular and established

place of business in Michigan.

                           FACTUAL BACKGROUND

   A. Horizon’s Innovations and the Patents
    10.      Horizon is one of the world’s leading manufacturers of towing and

trailering equipment. For decades, Horizon and its predecessors and affiliates have

designed, produced, manufactured, distributed, and marketed a wide array of high-

quality and custom-engineered products and accessories for original equipment

manufacturers, as well as aftermarket trailer equipment manufacturers, wholesaler-

distributors, and retail markets in Northern America.



                                         3
Case 2:20-cv-10536-SFC-APP ECF No. 6 filed 07/10/20        PageID.90    Page 4 of 28



     11.     Horizon is home to some of the most recognized brands in the towing

and trailering industry, including: Reese®, Draw-Tite®, Bulldog®, Fulton®,

Tekonsha®, and Westfalia®.

     12.     Horizon is committed to providing cutting-edge and best-in-class

products to its consumers. In recognizing the value of intellectual property and

patented technology, Horizon has developed and established a highly valuable

patent portfolio related to its innovations.

     13.     To this end, Horizon currently owns the ‘896 patent, the ‘138 patent,

and the ‘437 patent, all directed to methods of controlling braking of a towed

vehicle.
     14.     The ‘896 patent was duly and legally issued by the United States

Patent and Trademark Office (“USPTO”) on July 29, 2014. A true and correct copy

of the ‘896 patent is attached hereto as Exhibit A.

     15.     The ‘896 patent is valid and enforceable.

     16.     The ‘138 patent was duly and legally issued by the USPTO on

September 12, 2017. A true and correct copy of the ‘138 patent is attached hereto as

Exhibit B.

     17.     The ‘138 patent is valid and enforceable.

     18.     The ‘437 patent was duly and legally issued by the USPTO on August

7, 2018. A true and correct copy of the ‘437 patent is attached hereto as Exhibit C.

     19.     The ‘437 patent is valid and enforceable.


                                           4
Case 2:20-cv-10536-SFC-APP ECF No. 6 filed 07/10/20           PageID.91    Page 5 of 28



     20.     Continental has knowledge of and is aware of the Patents at least as of

December 13, 2019, when Horizon provided claim charts to Continental regarding

its infringement of the Patents.

   B. Continental’s Infringement of the Patents
     21.     Continental has made, used, sold, and offered to sell, and continues to

make, use, sell, and offer to sell, products that infringe the Patents.

     22.     As a non-limiting example, Continental has sold and continues to sell

an integrated trailer brake controller (“ITBC”) to Fiat Chrysler Automobiles N.V.

(“FCA”), or to its subsidiaries or affiliates, that is incorporated into at least the 2016

RAM 1500 pickup truck, and infringes one or more claims of the ‘896 patent, the

‘138 patent and the ‘437 patent (the “Infringing Product”).

   C. Continental Refuses to Cease Infringement of the Patents
     23.     After discovering that Continental was selling infringing products,

Horizon sought to resolve the dispute without court intervention.

     24.     Continental, however, has refused to stop selling its infringing

products.
    25.      Since Continental continues to infringe the Patents, Horizon has had no

choice but to bring the present action to defend its patent rights.

                                    COUNT I
                           Infringement of the ‘896 patent

     26.     Horizon incorporates paragraphs 1-25 as if fully set forth herein.

     27.     Continental has directly and indirectly infringed, and, upon


                                           5
Case 2:20-cv-10536-SFC-APP ECF No. 6 filed 07/10/20           PageID.92    Page 6 of 28



and belief, continues to directly and indirectly infringe, the ’896 patent at least by

making, using, selling, and offering for sale its integrated trailer brake controller.

     28.     As a non-limiting, illustrative example of how Continental’s ITBC

infringes one or more claims of the ‘896 patent, below is a comparison chart

showing how, for example, Continental’s ITBC, as assembled in a FCA 2016 RAM

1500 pickup truck, includes each and every limitation of, for example, claim 1 of

the ’896 patent.

  ‘896 Patent                              Continental’s ITBC
     Claim
1. A method of      The ITBC provides a method of controlling braking of a towed
controlling         vehicle.
braking of a
towed vehicle,
said method
comprising:
                    (See 2016 Ram Truck 1500/2500/3500 Owner’s Manual at pg.
                    699,
                    https://cdn.dealereprocess.net/cdn/servicemanuals/ram/2016-
                    1500.pdf).




                    (See at pg. 177, 2016 User Guide - Ram Trucks
                    1500/2500/3500,
                    http://www.fcacanada.ca/owners/en/manuals/2016/2016E-




                                           6
Case 2:20-cv-10536-SFC-APP ECF No. 6 filed 07/10/20        PageID.93    Page 7 of 28




  ‘896 Patent                            Continental’s ITBC
     Claim
receiving a speed   FCA documents indicate that the ITBC receives a speed signal
signal based on     based on the speed of the towing vehicle or the towed vehicle,
speed of a          or both the towing vehicle and the towed vehicle. The ITBC
towing vehicle,     uses speed and pressure to control trailer brake output. Signals
or a towed          may be processed by other modules, which together with the
vehicle, or both    ITBC module comprise the Trailer Brake Controller.
said towing
vehicle and said
towed vehicle;




                                          7
Case 2:20-cv-10536-SFC-APP ECF No. 6 filed 07/10/20      PageID.94    Page 8 of 28




  ‘896 Patent                           Continental’s ITBC
     Claim
receiving a        FCA documents indicate that the ITBC receives a pressure
pressure signal    signal, based on a brake system of the towing vehicle The
based on a brake   ITBC uses speed and pressure to control trailer brake output.
system of said     Signals may be processed by other modules, which together
towing vehicle;    with the ITBC module comprise the Trailer Brake Controller.
                   According to the “ChangesFromReferencePart.pdf” chart
                   below, the current ITBC monitors brake pressure to calculate
                   trailer brake output.




                                        8
Case 2:20-cv-10536-SFC-APP ECF No. 6 filed 07/10/20        PageID.95    Page 9 of 28




  ‘896 Patent                            Continental’s ITBC
     Claim
generating a        FCA documents indicate that the ITBC generates a brake
brake output        output signal based on the speed signal and a pressure signal.
signal based on     The ITBC uses speed and pressure to control trailer brake
said speed signal   output. Signals may be processed by other modules, which
and said pressure   together with the ITBC module comprise the Trailer Brake
signal;             Controller.




                                          9
Case 2:20-cv-10536-SFC-APP ECF No. 6 filed 07/10/20      PageID.96    Page 10 of 28




  ‘896 Patent                           Continental’s ITBC
     Claim
sending said       FCA documents indicate that the ITBC sends a brake output
brake output       signal to the brakes of the towed vehicle to provide power to
signal to brakes   the brakes.
of said towed
vehicle to
provide power
to said brakes;
applying said      FCA documents indicate that the trailer brakes are applied
brakes of said     based on the brake output signal.
towed vehicle
based on said
brake output
signal;
determining a    To prove infringement, Horizon obtained a 2016 Ram 1500
relationship     vehicle equipped with the Continental ITBC. Horizon operated
between said     and tested the vehicle to demonstrate that speed of the towing
speed and a      vehicle, towed vehicle, or both, correlates with braking.
speed threshold; Testing demonstrates that the ITBC output is dependent upon
                 speed and brake pedal force, using constant brake output above
                 a speed threshold of 30 MPH and compensated under 30MPH.
applying a       To prove infringement, Horizon obtained a 2016 Ram 1500
function to      vehicle equipped with the Continental ITBC. Horizon operated
modify said      and tested the vehicle to demonstrate that speed of the towing
brake output     vehicle, towed vehicle, or both, correlates with braking.
signal when said Testing demonstrates that the ITBC output is dependent upon
speed of the     speed and brake pedal force, using constant brake output above
towing vehicle   a speed threshold of 30 MPH and compensated under 30MPH.
is below said    When the speed of the towing vehicle is below the speed
speed threshold; threshold of 30MPH, the brake output signal is modified.




                                        10
Case 2:20-cv-10536-SFC-APP ECF No. 6 filed 07/10/20       PageID.97   Page 11 of 28




  ‘896 Patent                            Continental’s ITBC
     Claim
wherein said       To prove infringement, Horizon obtained a 2016 Ram 1500
function           vehicle equipped with the Continental ITBC. Horizon operated
modifies said      and tested the vehicle to demonstrate that speed of the towing
brake output       vehicle, towed vehicle, or both, correlates with braking.
based on said      Testing demonstrates that the ITBC output is dependent upon
speed; and         speed and brake pedal force, using constant brake output above
                   a speed threshold of 30 MPH and compensated under 30MPH.
                   When the speed of the towing vehicle is below the speed
                   threshold of 30MPH, the brake output signal is modified.
wherein said       To prove infringement, Horizon obtained a 2016 Ram 1500
brake output       vehicle equipped with the Continental ITBC. Horizon operated
signal is not      and tested the vehicle to demonstrate that speed of the towing
modified based     vehicle, towed vehicle, or both, correlates with braking.
on speed when      Testing demonstrates that the ITBC output is dependent upon
said speed of      speed and brake pedal force, using constant brake output above
said towing        a speed threshold of 30 MPH and compensated under 30MPH.
vehicle is above   When the speed of the towing vehicle is above the speed
said speed         threshold of 30MPH, the brake output signal is not modified.
threshold.

    29.     Continental’s ITBC includes each of the limitations in, at least, claim 1

of the ’896 patent. Therefore, Continental’s ITBC infringes the ’896 patent.

    30.     The only intended and feasible use for Continental’s ITBC is as an

ITBC.

    31.     Because the only intended and feasible use of Continental’s ITBC is an

infringing use, Continental’s ITBC has no substantial non-infringing uses.

    32.     Continental has induced infringement of the ’896 patent at least

with knowledge of the ’896 patent, it intentionally and actively induced end users of

Continental’s ITBC (through instructions, videos, and otherwise) to use them in a


                                        11
Case 2:20-cv-10536-SFC-APP ECF No. 6 filed 07/10/20        PageID.98    Page 12 of 28



manner that infringes the ’896 patent with specific intent that they do so.

     33.     Continental has further induced infringement of the ’896 patent at least

by selling Continental’s ITBC to distributors, retailers, and other resellers with

specific intent that they infringe the ’896 patent by reselling Continental’s ITBC to

others.

     34.     Continental has contributed to infringement of the ’896 patent at least

by selling Continental’s ITBC, which has no substantial use other than an infringing

use as an ITBC.

     35.     Continental’s direct and indirect infringement of the ’896 patent was,

and continues to be, willful and deliberate.

     36.     Horizon has been and will continue to be damaged by Continental’s

infringing activities. Continental’s infringing activities, upon information and

belief, have caused loss of business, which in turn hurts the local economy and

causes local people to lose their jobs.

     37.     Horizon has suffered irreparable harm due to Continental’s

infringement and will continue to be irreparably harmed unless and until

Continental is enjoined by this Court.

                                   COUNT II
                          Infringement of the ‘138 Patent
     38.     Horizon incorporates paragraphs 1-37 as if fully set forth herein.

     39.     Continental has directly and indirectly infringed, and, upon

                                          12
Case 2:20-cv-10536-SFC-APP ECF No. 6 filed 07/10/20          PageID.99    Page 13 of 28



and belief, continues to directly and indirectly infringe, the ’138 patent at least by

making, using, selling, and offering for sale its integrated trailer brake controller.

     40.     As a non-limiting, illustrative example of how Continental’s ITBC

infringes one or more claims of the ‘138 patent, below is a comparison chart

showing how, for example, Continental’s ITBC, as assembled in a FCA 2016 RAM

1500 pickup truck, includes each and every limitation of, for example, claim 1 of

the ’138 patent.

  ‘138 Patent                              Continental’s ITBC
     Claim
1. A method of      The ITBC provides a method of controlling braking of a towed
controlling         vehicle.
braking of a
towed vehicle,
said method
comprising:
                    (See 2016 Ram Truck 1500/2500/3500 Owner’s Manual at pg.
                    699,
                    https://cdn.dealereprocess.net/cdn/servicemanuals/ram/2016-
                    1500.pdf).




                    (See at pg. 177, 2016 User Guide - Ram Trucks
                    1500/2500/3500,
                    http://www.fcacanada.ca/owners/en/manuals/2016/2016E-




                                           13
Case 2:20-cv-10536-SFC-APP ECF No. 6 filed 07/10/20       PageID.100    Page 14 of 28




   ‘138 Patent                            Continental’s ITBC
      Claim
receiving a speed   FCA documents indicate that the ITBC receives a speed signal
signal based on     based on the speed of the towing vehicle or the towed vehicle,
speed of a          or both the towing vehicle and the towed vehicle. The ITBC
towing vehicle,     uses speed and pressure to control trailer brake output. Signals
or a towed          may be processed by other modules, which together with the
vehicle, or both    ITBC module comprise the Trailer Brake Controller.
said towing
vehicle and said
towed vehicle;




                                         14
Case 2:20-cv-10536-SFC-APP ECF No. 6 filed 07/10/20   PageID.101   Page 15 of 28




   ‘138 Patent                        Continental’s ITBC
      Claim
generating a      FCA documents indicate that the ITBC generates a brake output
brake output      signal based on the speed signal and a pressure signal. The
signal based on   ITBC uses speed and pressure to control trailer brake output.
at least said     Signals may be processed by other modules, which together
speed signal;     with the ITBC module comprise the Trailer Brake Controller.




                                      15
Case 2:20-cv-10536-SFC-APP ECF No. 6 filed 07/10/20      PageID.102    Page 16 of 28




   ‘138 Patent                           Continental’s ITBC
      Claim
sending said       FCA documents indicate that the ITBC sends a brake output
brake output       signal to the brakes of the towed vehicle to provide power to the
signal to brakes   brakes.
of said towed
vehicle to
provide power
to said brakes;
applying said      FCA documents indicate that the trailer brakes are applied based
brakes of said     on the brake output signal.
towed vehicle
based on said
brake output
signal;
determining a      To prove infringement, Horizon obtained a 2016 Ram 1500
relationship       vehicle equipped with the Continental ITBC. Horizon operated
between said       and tested the vehicle to demonstrate that speed of the towing
speed and a        vehicle, towed vehicle, or both, correlates with braking.
speed threshold;   Testing demonstrates that the ITBC output is dependent upon
                   speed and brake pedal force, using constant brake output above
                   a speed threshold of 30 MPH and compensated under 30MPH.
applying a         To prove infringement, Horizon obtained a 2016 Ram 1500
function to        vehicle equipped with the Continental ITBC. Horizon operated
modify said        and tested the vehicle to demonstrate that speed of the towing
brake output       vehicle, towed vehicle, or both, correlates with braking.
signal only        Testing demonstrates that the ITBC output is dependent upon
when said speed    speed and brake pedal force, using constant brake output above
of the towing      a speed threshold of 30 MPH and compensated under 30MPH.
vehicle is below   When the speed of the towing vehicle is below the speed
said speed         threshold of 30MPH, the brake output signal is modified.




                                        16
Case 2:20-cv-10536-SFC-APP ECF No. 6 filed 07/10/20      PageID.103    Page 17 of 28




   ‘138 Patent                           Continental’s ITBC
      Claim
wherein said       To prove infringement, Horizon obtained a 2016 Ram 1500
function           vehicle equipped with the Continental ITBC. Horizon operated
modifies said      and tested the vehicle to demonstrate that speed of the towing
brake output       vehicle, towed vehicle, or both, correlates with braking.
based on said      Testing demonstrates that the ITBC output is dependent upon
speed; and         speed and brake pedal force, using constant brake output above
                   a speed threshold of 30 MPH and compensated under 30MPH.
                   When the speed of the towing vehicle is below the speed
                   threshold of 30MPH, the brake output signal is modified.
wherein said       To prove infringement, Horizon obtained a 2016 Ram 1500
brake output       vehicle equipped with the Continental ITBC. Horizon operated
signal is not      and tested the vehicle to demonstrate that speed of the towing
modified based     vehicle, towed vehicle, or both, correlates with braking.
on speed when      Testing demonstrates that the ITBC output is dependent upon
said speed of      speed and brake pedal force, using constant brake output above
said towing        a speed threshold of 30 MPH and compensated under 30MPH.
vehicle is above   When the speed of the towing vehicle is above the speed
said speed         threshold of 30MPH, the brake output signal is not modified.
threshold.

     41.    Continental’s ITBC includes each of the limitations in, at least, claim 1

of the ’138 patent. Therefore, Continental’s ITBC infringes the ’138 patent.

     42.    The only intended and feasible use for Continental’s ITBC is as an

ITBC.

     43.    Because the only intended and feasible use of Continental’s ITBC is an

infringing use, Continental’s ITBC has no substantial non-infringing uses.

     44.    Continental has induced infringement of the ’138 patent at least

with knowledge of the ’138 patent, it intentionally and actively induced end users of

Continental’s ITBC (through instructions, videos, and otherwise) to use them in a


                                        17
Case 2:20-cv-10536-SFC-APP ECF No. 6 filed 07/10/20        PageID.104    Page 18 of 28



manner that infringes the ’138 patent with specific intent that they do so.

     45.     Continental has further induced infringement of the ’138 patent at least

by selling Continental’s ITBC to distributors, retailers, and other resellers with

specific intent that they infringe the ’138 patent by reselling Continental’s ITBC to

others.

     46.     Continental has contributed to infringement of the ’138 patent at least

by selling Continental’s ITBC, which has no substantial use other than an infringing

use as an ITBC.

     47.     Continental’s direct and indirect infringement of the ’138 patent was,

and continues to be, willful and deliberate.

     48.     Horizon has been and will continue to be damaged by Continental’s

infringing activities. Continental’s infringing activities, upon information and

belief, have caused loss of business, which in turn hurts the local economy and

causes local people to lose their jobs.

     49.     Horizon has suffered irreparable harm due to Continental’s

infringement and will continue to be irreparably harmed unless and until

Continental is enjoined by this Court.

                                   COUNT III
                          Infringement of the ‘437 Patent
     50.     Horizon incorporates paragraphs 1-49 as if fully set forth herein.

     51.     Continental has directly and indirectly infringed, and, upon

                                          18
Case 2:20-cv-10536-SFC-APP ECF No. 6 filed 07/10/20         PageID.105     Page 19 of 28



and belief, continues to directly and indirectly infringe, the ’437 patent at least by

making, using, selling, and offering for sale its integrated trailer brake controller.

     52.     As a non-limiting, illustrative example of how Continental’s ITBC

infringes one or more claims of the ‘437 patent, below is a comparison chart

showing how, for example, Continental’s ITBC, as assembled in a FCA 2016 RAM

1500 pickup truck, includes each and every limitation of, for example, claim 1 of

the ’437 patent.

   ‘437 Patent                             Continental’s ITBC
      Claim
1. A method for     The ITBC provides a method of controlling braking of a towed
controlling         vehicle.
braking of a
towed vehicle,
the method
comprising:
                    (See 2016 Ram Truck 1500/2500/3500 Owner’s Manual at pg.
                    699,
                    https://cdn.dealereprocess.net/cdn/servicemanuals/ram/2016-
                    1500.pdf).




                    (See at pg. 177, 2016 User Guide - Ram Trucks
                    1500/2500/3500,
                    http://www.fcacanada.ca/owners/en/manuals/2016/2016E-




                                           19
Case 2:20-cv-10536-SFC-APP ECF No. 6 filed 07/10/20    PageID.106   Page 20 of 28




   ‘437 Patent                          Continental’s ITBC
      Claim
receiving a first   FCA documents indicate that the ITBC receives a first signal,
signal at a brake   for example, a speed signal or a pressure signal. RAM wiring
controller via a    diagrams show connection of a communication bus to the ITBC,
towing vehicle      and no other or individual signal lines are connected to the
communication       ITBC. Tests show that the ITBC receives signals from the
bus,                communication bus.




                                       20
Case 2:20-cv-10536-SFC-APP ECF No. 6 filed 07/10/20     PageID.107   Page 21 of 28




   ‘437 Patent                          Continental’s ITBC
      Claim
the first signal   FCA documents indicate that the ITBC receives a first signal
relating to at     relating to at least one operating condition of the towing
least one          vehicle, for example, a speed of the towing vehicle or a brake
operating          pressure of the towing vehicle.
condition of the   To prove infringement, Horizon obtained a 2016 Ram 1500
towing vehicle;    vehicle equipped with the Continental ITBC. Horizon operated
and                and tested the vehicle to demonstrate that the ITBC output
                   varies with brake pedal pressure and vehicle speed indicating
                   communication of at least one signal over communication bus.




                                       21
Case 2:20-cv-10536-SFC-APP ECF No. 6 filed 07/10/20      PageID.108    Page 22 of 28




   ‘437 Patent                           Continental’s ITBC
      Claim
sending a second   FCA documents indicate that the ITBC sends a second signal
signal from the    from the brake controller to the brakes of the towed vehicle.
brake controller   RAM wiring diagrams show that the output of the ITBC is sent
to brakes of the   to the trailer brakes.
towed vehicle,




the second signal FCA documents indicate that the second signal sent by the
based on the first ITBC sends a second signal from the brake controller to the
signal; and        brakes of the towed vehicle. The controller output is based on,
                   for example, pedal pressure.



                                        22
Case 2:20-cv-10536-SFC-APP ECF No. 6 filed 07/10/20        PageID.109    Page 23 of 28




   ‘437 Patent                             Continental’s ITBC
      Claim
wherein the          RAM wiring diagrams show the communication bus is
towing vehicle       configured to communicate electronic signals. Many
communication        components are shown communicating over the communication
bus is configured    bus, and no other or individual signal lines are connected to the
to communicate       ITBC. Also, to prove infringement, Horizon obtained a 2016
electronic signals   Ram 1500 vehicle equipped with the Continental ITBC.
and                  Horizon operated and tested the vehicle to demonstrate that the
                     ITBC output varies with brake pedal pressure and vehicle speed
                     indicating communication of at least one signal over
                     communication bus.




                                          23
Case 2:20-cv-10536-SFC-APP ECF No. 6 filed 07/10/20   PageID.110   Page 24 of 28




   ‘437 Patent                        Continental’s ITBC
      Claim
the towing        RAM wiring diagrams show many components communicating
vehicle           over the communication bus.
communication
bus interconnects
a plurality of
components on
the towing
vehicle




                                     24
Case 2:20-cv-10536-SFC-APP ECF No. 6 filed 07/10/20       PageID.111    Page 25 of 28




   ‘437 Patent                            Continental’s ITBC
      Claim
and is externally   RAM wiring diagrams show the external connection of the
connected to the    communication bus to the ITBC.
brake controller.




     53.     Continental’s ITBC includes each of the limitations in, at least, claim 1

of the ’437 Patent. Therefore, Continental’s ITBC infringes the ’437 patent.

     54.     The only intended and feasible use for Continental’s ITBC is as an

ITBC.


                                         25
Case 2:20-cv-10536-SFC-APP ECF No. 6 filed 07/10/20       PageID.112     Page 26 of 28



     55.     Because the only intended and feasible use of Continental’s ITBC is an

infringing use, Continental’s ITBC has no substantial non-infringing uses.

     56.     Continental has induced infringement of the ’437 patent at least

because, with knowledge of the ’437 patent, it intentionally and actively induced

end users of Continental’s ITBC (through instructions, videos, and otherwise) to use

them in a manner that infringes the ’437 patent with specific intent that they do so.

     57.     Continental has further induced infringement of the ’437 patent at least

by selling Continental’s ITBC to distributors, retailers, and other resellers with

specific intent that they infringe the ’437 patent by reselling Continental’s ITBC to

others.

     58.     Continental has contributed to infringement of the ’437 patent at least

by selling Continental’s ITBC, which has no substantial use other than an infringing

use as an ITBC.

     59.     Continental’s direct and indirect infringement of the ’437 patent was,

and continues to be, willful and deliberate.

     60.     Horizon has been and will continue to be damaged by Continental’s

infringing activities. Continental’s infringing activities, upon information and

belief, have caused loss of business, which in turn hurts the local economy and

causes local people to lose their jobs.

     61.     Horizon has suffered irreparable harm due to Continental’s


                                          26
Case 2:20-cv-10536-SFC-APP ECF No. 6 filed 07/10/20         PageID.113    Page 27 of 28



infringement and will continue to be irreparably harmed unless and until

is enjoined by this Court.

                              PRAYER FOR RELIEF

      WHEREFORE, Horizon demands judgment in its favor and against

Continental on Counts I-IV, including, but not limited to, an Order:

      A.     Finding that Continental has directly infringed one or more claims of

each of the Patents, under 35 U.S.C. § 271(a);

      B.     Finding that Continental has induced infringement of one or more

claims of each of the Patents, under 35 U.S.C. § 271(b);

      C.     Finding that Continental has contributed to the infringement of one or

more claims of each of the Patents, under 35 U.S.C. § 271(c);

      D.     Awarding preliminary and permanent injunctive relief enjoining

Continental and its officers, directors, managers, employees, affiliates, agents,

representatives, parents, subsidiaries, successors, assigns, those in privity with

them, and all others aiding, abetting, or acting in concert or active participation

therewith, from: (1) making, using, selling, offering to sell, or importing into the

U.S. any device covered by or implementing a method covered by any of the

Patents; or (2) otherwise directly or indirectly infringing any of the Patents.

      E.     Awarding compensatory damages under 35 U.S.C. § 284;

      F.     Awarding treble damages under 35 U.S.C. § 284;



                                          27
Case 2:20-cv-10536-SFC-APP ECF No. 6 filed 07/10/20         PageID.114     Page 28 of 28



      G.     Requiring that Continental account to Horizon for all sales, revenues,

and profits derived from its infringing activities and that three times those profits

be disgorged and paid to Horizon under 35 U.S.C. § 284;

      H.     Awarding attorneys’ fees under 35 U.S.C. § 285;

      I.     Awarding pre-judgment and post-judgment interest;

      J.     Awarding Horizon its costs in this action; and

      K.     Awarding such other and further relief as allowed at law or in equity

that this Court deems to be appropriate.

                                 JURY DEMAND
      Horizon demands a trial by jury on all issues so triable.

Dated:       July 10, 2020             Respectfully submitted,

                                           Horizon Global Americas, Inc.

                                           /s/ David B. Cupar
Timothy J. Lowe (P68669)                   David B. Cupar (OH 0071622)
MCDONALD HOPKINS LLC                       Matthew Cavanagh (OH 0079522)
39533 Woodward Ave., Suite 318             MCDONALD HOPKINS LLC
Bloomfield Hills, MI 48304                 600 Superior Avenue, East, St. 2100
(248) 220-1359                             Cleveland, Ohio 44114
tlowe@mcdonaldhopkins.com                  Phone: (216) 348-5400
                                           dcupar@mcdonaldhopkins.com
                                           mcavanagh@mcdonaldhopkins.com


             Attorneys for Plaintiff Horizon Global Americas Inc.




                                            28
